
	

113 HR 5172 IH: POW Accountability Act
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5172
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Johnson of Ohio (for himself, Mr. Stivers, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to review the list of veterans designated as former
			 prisoners of war, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the POW Accountability Act.
		2.Review of lists of former prisoners of war
			(a)Review of lists of prisoners of warThe Secretary of Veterans Affairs shall review the VA POW list and the DOD POW list to identify any
			 discrepancies in such lists.
			(b)Inspector General review of processThe Inspector General of the Department of Veterans Affairs shall review the process by which the
			 Secretary determines that a veteran is a former prisoner of war, including
			 whether the Secretary is following guidelines established by the Secretary
			 to determine that a veteran is a former prisoner of war.
			(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the VA POW list, including
			 the following:
				(1)Any discrepancies, by period of conflict, in the number of prisoners of war included on the VA POW
			 list and the DOD POW list.
				(2)With respect to veterans included on the VA POW list who are not included on the DOD POW list,
			 information regarding how such determinations were made, including what
			 types of evidence were used, in a manner that does not personally identify
			 such veterans.
				(3)The results of the review of the Inspector General under subsection (b), without change.
				(d)DefinitionsIn this section:
				(1)The term DOD POW list means the list maintained by the Secretary of Defense, acting through the Defense Prisoner of
			 War/Missing Personnel Office, of members of the Armed Forces who were
			 prisoners of war.
				(2)The term VA POW list means the list maintained by the Secretary of Veterans Affairs of veterans whom the Secretary
			 determines are former prisoners of war.
				
